Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,6,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang(US 2016/0049148 A1).
Considering Claim 1 Wang discloses an infrared output device comprising: the infrared output device installed in a fixed apparatus whose position is fixed in a predetermined space(See Paragraph 16, fig. 1 i.e. an infrared output device which is an infrared transmission unit(150) comprising: the infrared output device(150) installed in a fixed apparatus(100) whose position is fixed in a predetermined space) and configured to, upon an input receiving device, which is configured to receive, through voice input, a control command to a first-type apparatus controllable by infrared ray, having received the control command, output infrared ray to the first-type apparatus(See Paragraph 16,17,20, fig. 1,3 i.e. upon an input receiving device which is a voice receiving unit(120), which is configured to receive, through voice input, a control command(a voice command from a user)(S124 of fig. 3) to a first-type apparatus(electronics device) controllable by infrared ray, having received the control command, output infrared ray to the first-type apparatus(electronics device)).
Considering Claim 6 Wang discloses A control system comprising: the input receiving device configured to receive, through voice input, the control command to the first-type apparatus controllable by infrared ray; and the infrared output device according to claim 1(See Paragraph 16,17,20, fig. 1,3 i.e. the input receiving device(20 of fig. 1) configured to receive, through voice input, the control command(a voice command from a user)(S124 of fig. 3) to the first-type apparatus(electronics device) controllable by infrared ray(output by infrared transmitter(150 of fig. 1)); and the infrared output device(150 of fig. 1) according to claim 1).
Considering Claim 7 Wang discloses the control system according to claim 6, wherein the input receiving device is disposed inside the fixed apparatus(See Paragraph 16, fig. 1 i.e. the input receiving device(120) is disposed inside the fixed apparatus which is smart input device(100)).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo(US 2016/0180702).
Considering Claim 1 Kuo discloses an infrared output device comprising: the infrared output device installed in a fixed apparatus whose position is fixed in a predetermined space(See Paragraph 23, fig. 1 i.e. an infrared output device which is an infrared transmission unit(120) comprising: the infrared output device(150) installed in a fixed apparatus(100) whose position is fixed in a predetermined space) and configured to, upon an input receiving device, which is configured to receive, through voice input, a control command to a first-type apparatus controllable by infrared ray, having received the control command, output infrared ray to the first-type apparatus(See Paragraph 23, fig. 1 i.e. upon an input receiving device which is  a sound sensor(130), which is configured to receive, through voice input, a control command(environmental sound) to a first-type apparatus(60) controllable by infrared ray output by the infrared transmitter(120), having received the control command, output infrared ray to the first-type apparatus(60)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 2016/0049148 A1) in view of Vallikannu et al.(US 2016/0178225)
Considering Claim 2 Wang does not explicitly disclose the infrared output device according to claim 1, wherein the fixed apparatus is fixedly mounted on a ceiling or wall of a room.
Vallikannu teaches the infrared output device according to claim 1, wherein the fixed apparatus is fixedly mounted on a ceiling or wall of a room(See Paragraph 25, 71, fig. 1 i.e. the fixed apparatus which is a discrete air conditioning unit(A/C unit(20)) that output Infrared signal is fixedly mounted on a ceiling or wall of a room(6)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have the fixed apparatus to be fixedly mounted on a ceiling or wall of a room, as taught by Vallikannu, thus providing an efficient system by optimizing energy efficiency by minimizing manual control using a smart discrete air conditioner that transmit infrared signal to a central coordinator, as discussed by Vallikannu (Paragraph 3,71).
Considering Claim 3 Wang does not explicitly disclose the infrared output device according to claim 1, wherein the fixed apparatus is an air-conditioning device.
Vallikannu teaches the infrared output device according to claim 1, wherein the fixed apparatus is an air-conditioning device(See Paragraph 71, fig. 1 i.e. the fixed apparatus that transmit infrared signal is an air-conditioning device(A/C unit(20))).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have the fixed apparatus to be an air-conditioning device, as taught by Vallikannu, thus providing an efficient system by optimizing energy efficiency by minimizing manual control using a smart discrete air conditioner that transmit infrared signal to a central coordinator, as discussed by Vallikannu (Paragraph 3,71).
Considering Claim 4 Wang does not explicitly disclose the infrared output device according to claim 1, wherein the infrared output device is mounted on an upper-half region of a body of the fixed apparatus.
Vallikannu teaches the infrared output device according to claim 1, wherein the infrared output device is mounted on an upper-half region of a body of the fixed apparatus(See Paragraph 25, 71, fig. 1 i.e. the infrared output device which is the discrete air conditioning unit(20) that output infrared signals is mounted on an upper-half region(ceiling) of a body(room) of the fixed apparatus(house)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have infrared output device to be mounted on an upper-half region of a body of the fixed apparatus, as taught by Vallikannu, thus providing an efficient system by optimizing the coverage area by mounting the infrared output device which is the discrete air-conditioner on the upper-half or ceiling of the room.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang(US 2016/0049148 A1) in view of  Sugawara et al.(US 2005/0128578).
Considering Claim 5 Wang does not explicitly disclose the infrared output device according to claim 1, wherein an attitude control device to control an attitude of the infrared output device is installed in the infrared output device.
 Sugawara teaches the infrared output device according to claim 1, wherein an attitude control device to control an attitude of the infrared output device is installed in the infrared output device(See Paragraph 172, fig. 6 i.e. an attitude control device which is a drive source(motor or a tilt mechanism) to control an attitude of the infrared output device(120a-120120d) is installed in the infrared output device(120)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Wang, and have an attitude control device to control an attitude of the infrared output device to be installed in the infrared output device, as taught by Sugawara, thus providing an efficient system by minimizing signal loss due to misalignment using an attitude control device.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637